Citation Nr: 1755932	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating for diabetes mellitus type II (DM II) in excess of 20 percent.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Natasha N. Pendleton, Associate Counsel







INTRODUCTION

The Veteran served in the United States Marine Corps from June 1968 to March 1970. The Veteran is highly decorated, the recipient of the Vietnam Campaign Medal and the Vietnam Service Medal with one Bronze Service Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The matter was previously remanded on three occasions; June 2014, May 2016 and April 2017.  Initially, the matter was remanded to obtain complete VA treatment records as well as a new VA examination on the basis that his DM II worsened from the time of his last examination.

On the second occasion, the Board determined VA examiner's opinion was inadequate. In the examiner did not address the Veteran's chronic diarrhea and whether it is likely a complication of his service connected DM II. 

On the third occasion, the matter was remanded due to the VA examiner's failure to comply with the prior remand directives; to determine if the Veteran's chronic diarrhea was a compensable complication of his DM II. The RO also failed to adjudicate all of the issues on appeal, including the Veteran's complications (bilateral upper and lower peripheral neuropathy) or consider whether a compensable evaluation should be assigned for the Veteran's erectile dysfunction or hypertension.

Subsequently, the RO issued a rating decision in a September 2017, granting service connection for chronic diarrhea with a 10 percent rating effective May 20, 2011 under Diagnostic Code 7319. 

The Board notes that the Veteran seeks entitlement to an initial rating for DM II in excess of 20 percent, in part, on the basis that his chronic diarrhea is a complication of his DM II. However, Agency regulations mandate that the evaluation of the same manifestations under various diagnoses is prohibited. 38 C.F.R. § 4.14. The Board cannot assign separate ratings under DC 7319 (Irritable colon syndrome (spastic colitis, mucous colitis, etc.: moderate; frequent episodes of bowel disturbance with abdominal distress) and 7913 (diabetes mellitus), as both specifically contemplate his functioning in his activities of daily living and would therefore violate the provisions of 38 C.F.R. § 4.14 (Avoidance of Pyramiding). Therefore, DC 7319 and the manifestations of chronic diarrhea will not be discussed further. 

Additionally, the Veteran withdrew his claims for increase ratings for complications of his DM II in October 2017. Specifically, he withdrew the following claims: 1) entitlement to an evaluation in excess of 10 percent for hypertension; 2) entitlement to an evaluation in excess of 20 percent peripheral neuropathy of the right lower extremity; 3) entitlement to an evaluation in excess of 20 percent peripheral neuropathy of the left lower extremity; 4)  entitlement to an evaluation in excess of 20 percent peripheral neuropathy of the left upper extremity; 5) entitlement to an evaluation in excess of 20 percent peripheral neuropathy of the right upper extremity; and entitlement to a compensable evaluation for erectile dysfunction. (See October 2017 Statement in Support of Claim (VA 21-4138)).

The Veteran has a current combined disability evaluation for compensation at 100 percent. (See February 2017- Code sheet). He also is in receipt of special monthly compensation under 38 U.S.C. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  Since he is no longer pursuing an appeal with receipt of the disability ratings or effective dates for such conditions at this present time, they are not before the Board for consideration. See 38 C.F.R. § 20.200-02; see also Rice v. Shinseki, 22 Vet. App. 447, 2009 U.S. App. Vet. Claims LEXIS 789. As such, the following discussion focuses solely on the DM II claim.


FINDINGS OF FACT

As of July 27, 2007, the Veteran's DM II required hypoglycemic agents, insulin and restricted diet, but did not require regulation of activities. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent DM II have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10. 4.119 Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the instant appeal, the Veteran contends that he is entitled to a disability rating in excess of 20 percent for DM II throughout the appellate period. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007); See Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the Board finds that a staged rating is not appropriate in this circumstance as the facts of the case fail to show distinct periods where the service-connected disability exhibited symptoms that would warrant different ratings. Id.

Finally, the Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104; Gonzales v. West, 218 F.3d 1378, 1380-81
 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id. The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000). The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.

The Veteran's service-connected DM II is rated under General Rating Formula for Endocrine System Disorders. See 38 C.F.R. § 4.119 (DC 7913). In the February 2008 rating decision, he was assigned a 20 percent rating effective July 27, 2007.
Pursuant to DC 7913, a 20 percent rating is warranted upon a showing of diabetes mellitus that requires insulin and restricted diet, or, oral hypoglycemic agent and a restricted diet. Id. 

A 40 percent rating is warranted where the disorder requires insulin, restricted diet, and regulation of activities. Id. Under the circumstances of this case, to warrant a compensable rating, the evidence would have to demonstrate, at minimum, that the appellant's DM II requires regulation of activities. 

A 60 percent rating is warranted where the disorder requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. See 38 C.F.R. § 4.119 (DC 7913).

A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id. 

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under DC 7913 as "avoidance of strenuous occupational and recreational activities." Id. Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability rating under DC 7913 as well. Id. The Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Further, the Court has noted that the successive nature of the rating criteria in DC 7913 requires that all criteria be met to establish entitlement to a higher rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). In light of the conjunctive "and" in the criteria for a 40 percent disability rating under DC 7913, all criteria must be met to establish entitlement to a 40 percent rating. See, e.g., Watson v. Dep't of the Navy, 262 F.3d 1292, 1299 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated); Heuer v. Brown, 7 Vet. App. 379, 385 (1995) (holding that criteria expressed in the conjunctive are connected by "and"); Malone v. Gober, 10 Vet. App. 539 (1997) (construing "and" as conjunctive in a statute); cf. Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that "or" in the rating criteria shows that each is an independent basis for granting that rating). The same principle mandates ratings of 60 and 100 percent. 

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under DC 7913. Noncompensable complications are considered part of the diabetic process under DC 7913.

In this case, a rating higher than 20 percent is not warranted. The evidence during this period does not show that the Veteran's diabetes required any regulation of activities, which, as noted above, is a necessary component of the higher 40 percent rating. The Veteran's DM II only requires insulin and a restricted diet.

The Veteran first filed his initial claim of entitlement to service connection for DM II on July 27, 2007. (See VA 21-526 Veterans Application for Compensation or Pension). 

Treatment records from the Miami VA Medical Center from April 2006 through September 2017 primarily consist of routine treatment visits to refill prescribed medication for his DM II.  (See February 2008 MTR, April 2009 MTR, May 2010 MTR, November 2011 MTR, June 2016 CAPRI, July 2016 CAPRI, February 2017 CAPRI). He initially had a prescription of Metformin 500mg. (See February 2008 MTR pg. 4). His prescription was later increased to 100mg. (See April 2009 pg. 7). In May 2010, prescriptions of Lantus and Novolog (insulin) were added. (See April 2009 pg. 10). Throughout this period, he was advised to follow a diabetic diet, including an emphasis on minimizing carbohydrates, concentrated sweets, and low sodium. (See February 2008 MTR pg. 4-5; April 2009 MTR pg. 7; July 2016 CAPRI pg. 3). He was also advised on the importance of regular exercise. (See April 2009 MTR pg. 15; November 2011 MTR pg. 8).

Additionally, he was afforded three VA examinations for his DM II; in December 2007, July 2014, and August 2016 respectively. All three examinations specifically note that the Veteran had no restriction on activities.

During the December 2007 examination, the examiner confirmed the Veteran's diagnosis of DM II, noting his onset was 1992 following a blood test that reflected elevated A1C levels. Initially, his DM II was stable on oral medication, Metformin 500mg.  At that time, the Veteran denied a history of being instructed to follow a restricted or special diet or restriction in ability to perform strenuous activities. He had no medical history of hospitalization or surgery associated with diabetes, diabetic related peripheral vascular disease in the lower extremities, cardiac symptoms, visual symptoms, diabetic skin problems or gastrointestinal symptoms related to diabetes. Id. at 2. However, he had genitourinary symptoms including erectile dysfunction, which diabetic neuropathy was determined to be the contributing cause.  Id. at 2.  He also reported that he did not lose any time from work within the prior 12 months of the examination. 

At the July 2014 examination, the examiner noted the Veteran's DM II required one injection of insulin per day in addition to his previously prescribed oral hypoglycemic agents. He reported having less than two episodes per month of ketoacidosis or hypoglycemia. He continued to have no history of hospitalization. He also denied having progressive unintentional weight loss or loss of strength attributable to DM II. His DM II did not require the regulations of activities as a part of medical management. 

Similarly, the August 2016 examination indicated the Veteran's DM II required one injection of insulin per day in addition to prescribed oral hypoglycemic agents. He continued to have less than two episodes per month of ketoacidosis or hypoglycemia and no hospitalizations from either condition. He denied progressive unintentional weight loss or loss of strength attributable to DM II. He continued to not require the regulation of activities as a part of medical management of DM II.
While there is one treatment note of record that indicates the Veteran is at moderate risk for sensory loss in his lower extremities, he was instructed to engage in 30 minutes of exercise three (3) times per week. (See February 2017CAPRI pg. 204-205).

The totality of the evidence demonstrates that the Veteran's DM II is stable with oral medication and restricted diet, consistent with a 20 percent disability evaluation. ((See February 2008 MTR pg. 4-5; April 2009 pg. 7, 10; July 2016 CAPRI pg. 3). His condition does not require the regulation of activities. As such, a 40 percent disability rating is not warranted.  38 C.F.R. § 4.119, DC 7913. 

Likewise, the Veteran has not demonstrated more severe symptomatology attributable to his DM II which would entitle him to a higher rating. The Veteran denied any history of ketoacidosis, hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, symptoms that would warrant a 60 percent disability rating. (See December 2007, July 2014 and August 2016 VA examination). Moreover, there has been no indication of progressive weight loss or strength loss or other complications that would be compensable if separately evaluated symptoms that would warrant a 100 percent disability rating.  Id.

After a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 20 percent from DM II. There is no reasonable doubt to be resolved; therefore, the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra. An initial rating for DM II in excess of 20 percent is not warranted for any portion of the appellate period.

ORDER

Entitlement to an initial rating in excess of 20 percent for DM II is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


